Honorable Robert S. Calvert            Opinion No. M- 948
Comptroller of Public Accounts
Austin, Texas                          Re:   Is special $1.00 fee
                                             assessed against each
                                             delinquent tax receipt
                                             by S.B. 414 applicable
                                             to 1971 receipts issued
                                             for the period beginning
                                             February 1, 1972, and
Dear Sir:                                    ending June 30, 19727
     We have received your request for an official opinion,
which reads as follows:
            "The collection of the 1971 State and County Ad
            Valorem Taxes listed on the 1971 tax rolls legal-
            ly begins on October 1, 1971. A current tax
            receipt is issued to the taxpayer if the tax is
            paid during the nine months period beginning
            October 1, 1971 and ending June 30, 1972. A penalty
            is lnvoked at February 1, 1972, on unpaid taxes.
            "On July 1, 1972, all unpaid 1971 Ad Valorem Taxes
            are listed on delinquent tax rolls and from that
            date forward, the current tax receipt Is no longer
            issued. In its place a redemption certificate is
            issued to cover delinquent tax payments on real
            property and Insolvent receipts In cases of delinquent
            payments on personal property.
            "Section 4 of Senate Bill No. 414, passed by the
            62nd Le islature, levies a special fee of one
            dollar 7 $1.00) on each delinquent tax receipt.
            Please advise me if this fee is applicable to
            current 1971 receipts issued during the five
            months period beginning February 1, 1972, and
            ending June 30, 1972."
     Senate Bill No. 414, enacted by the 62nd Legislature
(amending Article 7100,V.C.S.) became effective ninety (90)

                              -4639-
Honorable Robert S. Calvert, Page 2      (M-948)




days from date of adjournment, the effective day being August
3% 1971. This Bill creates and establishes a Legislative
Property Tax Committee for the general purpose of making
Inquiry into the process of ad valorem taxation in Texas
and provides a special fee of one ($1.00) dollar to be
collected by each County Tax Assessor-Collector for each
delinquent tax receipt, redemption certificate, judgment
receipt, and certain other receipts issued for taxes paid,
in addition to the fees otherwise provided by law for such
services, which are to be remitted to the Comptroller and
by such officer deposited in the State Treasury as a
special fund for the use of the aforesaid Property Tax
Committee.
     Section 4 of Senate Bill No. 414, In its pertinent
portion, reads as follows:

          "In addition to the fees authorized by Article
          73311 Revised Civil Statutes of Texas, 1925, as
          amended
            _-    each County Tax Assessor-Collector shall
          collect and remit to the Comptroller, as directed,
          a special fee of One Dollar ($1) for each delinquent
          tax receipt, redemption certificate, judgment
          receipt, or any of them, processed by the County
          Tax Office, and also for each receipt issued for
          taxes paid under provisions of Articles 7207, 7208,
          7209 and 7346 through 7349, inclusive, of the Revised
          Civil Statutes of Texas, 1925, or any of them, the
          proceeds of this additional fee to be deposited
          in the State Treasury as a special fund for the
          use of the Property Tax Committee herein created.
          11
           ..."
     Where there Is nothing to indicate that the legislature
did not Intend exactly what it said, its language is to be
literally construed. Trimer v. Carlton, 264 S.W. 253,
(Tex.Civ.App.1924) aff. 116 Tex.572, 296 S.W. 1070; Lincoln
Nat'1 Life Ins. Co. v. Freudenstein, 87 S.W.2d 810 (Tex.Clv.
App. 1935 no writ); EirazosRiver Authority v. City of Graham,
163 Tex. 169, 354 S.W.2d 99 (1962).
     It is apparent from the material furnished with your
request that the prevailing practice of Tax Assessors and
Collectors of our State is to issue receipts on the same form
for all payments of ad valorem taxes made from October 1 of

                            -4640-
Honorable Robert S. Calvert, Page 3     (M-948)




the taxable year to June 30th, both Inclusive, of the next
following calendar year. These receipts are distinguished
only by the inclusion of penalty and interest on those
receipts (excepting split-payments) issued for payments
made on and after February 1st and until July 1st of the
following calendar year. These, including those Issued for
the so-called split-payments, are called "current receipts"
by these officers, although the printed forms are merely
labelled "State and County Tax Receipt" for the taxable
year involved. The other receipts furnished by the Comptroller
for use by the Assessor-Collectors are denominated "Certificate
of Redemption", "Judgment Receipt", "Insolvent Receipt",
and "Supplemental State and County Tax Receipt". From all
we have been able to ascertain there is no receipt now used
by such Assessors and Collectors that is labelled or denominated
  "delinquent tax receipt", as such. As we find it, the
yoregoing enumerated receipts or certificates are all that
are issued for the respective tax payments.
      The well established custom of these officers to recognize
the date of July 1st of the year succeeding the taxable year as
the beginning of all ad valorem tax delinquencies doubtless
came into being because such date was, and has been since 1931,
the time the Assessor and Collector of Taxes was required by
law to begin his list of lands and lots and/or property on
which any taxes for the preceding year were delinquent (Art.
7336, v.c.s.). Apparently this caused many of these officers
to form a firm conviction that payments made before July 1
immediately following the taxable year were "current" and not
delinquent, although the delinouency date for any taxable
year has been since 1897 specified by statute as February first
of the next succeeding year. This has been the determining
date ever since, with the exception of the 1935-1939 Depression
years during which the date of delinquency determination was
made to coincide with the beginning of the delinquent tax roll
(July 1st). In construing the 1897 tax laws, the Court in
Clark et al vs. Elmendorf, 78 S.W. 539 (Tex.Civ.App., 1904, error
ref.) held that the taxes involved were delinquent on February
first of each year, and the provision as to the collector making
a list of delinquent taxes has no reference whatever to the time
when the taxes became delinquent.
     In 1939 the delinquency date of February first was restored
by an amendment to Article 7336, and the pertinent portion of
this Article now reads as follows:


                            -4641-
Honorable Robert S. Calvert, Page 4      (M-948)



          11
               .   .   .



          "(b) All poll taxes and all ad valorem taxes, un-
          less one-half I
                        (l/2) thereof have been paid on or
          before November thirtieth as hereinabove provided,
          shall become delinquent if not paid prior to
          February first of the year next succeeding the year
          for which the return of the assessment rolls of
          the county are made to the Comptroller of Public
          Accounts. If one-half (l/2) of said ad valorem
          taxes have been paid on or before the thirtieth
          day of November as herein provided, the remaining
          one-half (l/2) of such taxes shall be delinquent if
          not paid before the first day of July of the year
          next succeeding the year for which the return of
          the assessment rolls of the county are made to the
          Comptroller of Public Accounts.
          II
           ...t, (Emphasis added).
     Thus, it is clearly apparent that the delinquency date for
single-payment taxes is February 1st; for split-payments it is
July 1st.~ Forest Park Lanes Ltd. v. Keith,-441 S.W.2d 920
(Tex.Civ.App.,chfleld                             Company v.
Warren' Independent School District,lC53 S.W.2d 190 (Tex.Civ.
APP., 1970, writ ref., n.r.e.).
     Under the system now prevailing, the assessor-collector
issues to one paying his taxes between January 31 and July 1,
a general tax receipt for such taxes due, plus penalty and
interest. This is all the statutes require of him and we
foresee no necessity for a change of such procedure other than
the assessment and collection of the $1.00 special fee provided
by Senate Bill No. 414. Such officer% specification of the
character of the receipt Issued in such case in of no import
- - under Senate Bill No. 414 it Is a receipt for payment of
delinquent taxes.
     Hence, it Is the opinion of this office that your question
should be answered In the affirmative.
     We note that some of the letters received in regard to
this question mention a feared hardship on the taxpayers In
those counties using data processing whereby each piece of
property is listed separately, in that multiple receipts in
many cases will encourage such taxpayers to wait until July 1,
so as to be charged for only one receipt listing all of his
                            -4642 -
Honorable Robert S. Calvert, Page 5         (M-948)


properties. We see no insurmountable difficulty in reconciling
such "data processing" methods to the methods prescribed for
the execution of such duties by the Comptroller under Article
7210, Vernon's Civil Statutes.


                           SUMMARY
               The $1.00 6 ecial fee levied by Section 4 of
          Senate Bill No. fi
                           14, Acts 62nd Legislature, R.S.,
          1971, Chapter 221, page 1063, amending Article
          7100, V.C.S., on each delinquent tax receipt is
          applicable to 1971 single-payment tax receipts
          issued for the period beginning February 1, 1972,
          and ending June 30, 1972.
               The Comptroller under authority of Article
          7210, V.C.S., may prescribe methods of reconciling
          inequities between "data processing" counties and
          counties using single receipt forms for multiple
          property listing.
                                        Y    very ply,




Prepared by Robert L. Lattlmore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
James Broadhurst
Jack Goodman
Sam Jones
John Banks
SAM MCDANIEL
Acting Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant                -4643-